DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

In the amendment dated 20 December 2021 the following changes have occurred: Claims 1, 10, and 13 have been amended. Claims 21-23 have been added.
Claims 1, 3, 5-15, and 17-23 are currently pending and have been examined.


Notice to Applicant

In light of the specification [0056] to [0103], the limitation “image quality parameter” is any characteristic or metric (whether obtained from the medical device or image itself) that is associated with image quality. 
In light of the specification [0062] to [0098], the limitation “to generate an image quality parameter” is interpreted to mean to identify and extract (or 
Under BRI, the limitation “text” is interpreted to include both words and numbers (i.e. code, Greek, Coptic, alphanumeric, etc.). .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1, 3 and 5-9), a machine (claims 10-12), and an article of manufacture (claim 13-15 and 17-20) which recite steps of receiving at least one report associated with at least one medical image acquired by the medical imaging device, analyze the at least one report and generate at least one image quality parameter indicative of a maintenance problem with the medical imaging device, wherein each image quality parameter is associated with a corresponding report of the at least one report and is generated by applying a natural language algorithm to the at least one report to generate the image quality parameter, wherein the natural language algorithm comprises a learning algorithm configured to generate a value for the image quality parameter on the basis of training data derived from medical images that have associated reports, wherein image quality issues associated with the medical images have been quantified or verified, and wherein the training data comprise text fragments of the associated reports in which the text fragments are labeled with degrees of positivity or negativity regarding whether the text fragments pertain to the image quality issues, wherein the value for the image quality parameter is generated by comparing text in the at least one report with the text fragments of the training data; and assess the at least one image quality parameter and generate alert information relating to the maintenance problem with the medical imaging device.

Step 2A Prong 1
These steps to assess medical device quality, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language describing steps as performed by using a processor, everything else in the context of this claim encompasses mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
claims 3, 5-9, 11-12, 14-15, and 17-23, reciting particular aspects of assessing medical device quality).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as by assessing the at least one image quality parameter and generate alert information relating to the maintenance problem with the medical imaging device.  amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification pg. 2 to pg. 16, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving at least one report associated with at least one medical image acquired by a medical device amounts to mere data gathering, and recitation of generating a value for the image quality parameter amounts to selecting a particular data source or type of data to be manipulated; applying a natural language algorithm to the at least one report to generate the image quality parameter which amounts to insignificant application, see MPEP 2106.05(g))
claims 3, 5-9, 11-12, 14-15, and 17-23 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-9, 10-12, 14 and 17-23 additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 3 and 15 reciting additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as training data derived from medical images that have associated reports, e.g., electronic scanning or Content Extraction, MPEP 2106.05(d)(II)(v); wherein image quality issues associated with the medical images have been quantified or verified, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); applying a natural language algorithm to the at least one report to generate the image quality parameter, see Kalafut et al. [0079] “The NLP engine could determine the presence of one or more of these phrases and, if so, apply data processing rules to the report. Parsing of the language of such reports in this manner can locate procedures that had poor results, or good results, and the results and corresponding procedures can be labeled accordingly so that they can be more easily located….. For instance, information which identifies objective parameter information about a procedure could be located and extracted using NLP techniques as described above,” EP2780883A1, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut et al. (EP2780883A1) in view of Purdie et al. (US20160140300A1).
Regarding claim 1, Kalafut discloses receive at least one report associated with at least one medical image acquired by the medical imaging device ([0084] “For example, a physician can receive at his or her workstation or office the results of one or more imaging procedures that were conducted over a specified time period.”)
analyze the at least one report and generate at least one image quality parameter indicative of a maintenance problem with the medical imaging device ([0085] “In one non-limiting example, the results of a particular medical imaging procedure can be reviewed and then "rated" or "scored" according to the reviewer's subjective belief about the quality of the result.”)
wherein each image quality parameter is associated with a corresponding report of the at least one report and is generated by applying a natural language algorithm to the at least one report to generate the image quality parameter ([0079] “The NLP engine could determine the presence of one or more of these phrases and, if so, apply data processing rules to the report. Parsing of the language of such reports in this manner can locate procedures that had poor results, or good results, and the results and corresponding procedures can be labeled accordingly so that they can be more easily located….. For instance, information which identifies objective parameter information about a procedure could be located and extracted using NLP techniques as described above.”)
wherein the natural language algorithm comprises a learning algorithm configured to generate a value for the image quality parameter on the basis of training data derived from medical images that have associated reports ([0079] “One exemplary use of NLP techniques is to determine whether an examination report for a particular procedure includes language that is indicative of the quality of the result of the procedure…..NLP techniques can also be used to target and extract other information. For instance, information which identifies objective parameter information about a procedure could be located and extracted using NLP techniques as described above.” [0056] “For purposes of this disclosure, objective information relates to information that is a quantifiable value concerning the procedure itself or the outcome thereof.”)
wherein image quality issues associated with the medical images have been quantified or verified ([0101] “As described above, objective information can include quantifiable information about the particular procedures, including the parameters and protocol information input into the medical device as well as the operational information generated during performance of the procedure.”)
and wherein the training data comprise text fragments of the associated reports in which the text fragments are labeled with degrees of positivity or negativity regarding whether the text fragments pertain to the image quality issues ([0072] “. For example, if the OCR engine is used to analyze images or reports generated by a scanner manufactured by Seimens, the font 
and assess the at least one image quality parameter and generate alert information relating to the maintenance problem with the medical imaging device ([0098] “The inforaiation could also be used to generate alerts when dose index values exceed predefined thresholds.”)


Kalafut does not explicitly disclose however Purdie teaches wherein the value for the image quality parameter is generated by comparing text in the at least one report with the text fragments of the training data ([0094] “In the training phase, labelled ROIs and treatment plans may be used to train an algorithm for ROI and plan classification and quality estimation.” [0135] “The quality estimate may be calculated as a confidence value, a simple pass/fail determination, or any other suitable estimate of quality. The calculation may also include determination of how well certain ROI features 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Kalafut’s techniques for evaluating the quality of the results from the diagnostic procedures with Purdie’s techniques for generating an image quality parameter through comparison with the training data. The motivation for the combination of prior art elements is to automate the quality assurance process through quantitative evaluation for easy comparison with set thresholds (See Purdie, Background).
Regarding claim 3, Kalafut discloses wherein the processor is configured to generate the image quality parameter on the basis of an image quality issue in the at least one portion of the text ([0085] “System can be configured to perform sentiment analysis on different inputs (including text, speech, scanned documents) to better determine the attitudes that are present in the clinical corpus under analysis. Determining the underlying attitudes and emotional content behind the clinical corpus is a corollary analysis and cross-check for the subjective image quality analysis techniques described herein. For example, if the sentiment analysis reveals an overall negative sentiment polarity
Regarding claim 4, Kalafut discloses wherein the processor is configured to: access a database containing the text fragments of the training data ([0078] “The system 10 can include an NLP engine containing one or more NLP algorithms and a NLP database that identifies the various phrases of interest.”)
Regarding claim 5, Kalafut discloses wherein at least one report comprises a plurality of reports ([0060] “These sources typically contain information in the form of images, imaging reports, patient demographics, patient medical history, etc.”)
and wherein the at least one quality parameter comprises a plurality of quality parameters ([0085] “In either case, the quality assessment of a particular procedure can be stored along with other information about the procedure in a manner that allows the results to be associated with the parameters which were used to acquire them. Over time, data on highly rated or tagged results can be accumulated…..”)
and wherein the processor is configured to generate alert information on the basis of a determined trend in the plurality of quality parameters ([0098] “Examples include …. trending determinations. The inforaiation could also be used to generate alerts when dose index values exceed predefined thresholds.”)
Regarding claim 6, Kalafut discloses wherein the at least one report is generated by at least one user on the basis of the at least one medical image ([0059] “A medical imaging device can also be configured to create an 
Regarding claim 7, Kalafut discloses wherein the processor is configured to generate the alert information based on a comparison of the at least one image quality parameter with a threshold ([0094] “In some embodiments, system 10 can also make a quality assessment determination directly from images obtained as part of the imaging procedure.” [0098] “The inforaiation could also be used to generate alerts when dose index values exceed predefined thresholds.”)
Regarding claim 8, Kalafut discloses wherein the at least one report comprises a plurality of reports and wherein the at least one quality parameter comprises a plurality of quality parameters ([0060] “These sources typically contain information in the form of images, imaging reports, patient demographics, patient medical history, etc.”)
and wherein the processor is configured to generate the alert information based on a number of the plurality of quality parameters exceeding the threshold ([0098] “Examples include per-patient dosimetry tracking, quality analysis….. The inforaiation could also be used to generate alerts when dose index values exceed predefined thresholds.”)
Regarding claim 10, Kalafut discloses b) providing at least one report associated with at least one medical image acquired by a medical imaging device, wherein a report is associated with a corresponding medical image and includes text ([0020] “ In certain non-limiting embodiments, at least one of the information sources is a medical imaging device, wherein the medical imaging device performs a medical imaging procedure and generates an electronic report thereof, and wherein the subjective assessment of the result of the medical imaging procedure is entered into and stored as part of the electronic report. In some embodiments, the subjective assessment can be entered into the electronic report at a user interface associated with the medical imaging device.”)
c) analyzing the at least one report ([0085] “In one non-limiting example, the results of a particular medical imaging procedure can be reviewed and then "rated" or "scored" according to the reviewer's subjective belief about the quality of the result.”)
by applying a natural language processing algorithm comprising a learning algorithm to the at least one report and using the learning algorithm to generate a value for an image quality parameter on the basis of training data ([0079] “NLP techniques can also be used to target and extract other information. For instance, information which identifies objective parameter information about a procedure could be located and extracted using NLP techniques as described above.” [0056] “For purposes of this disclosure, objective information relates to information that is a quantifiable value concerning the procedure itself or the outcome thereof.”)
wherein the image quality parameter is associated with a corresponding report ([0079] “One exemplary use of NLP techniques is to determine 
and wherein the training data is derived from medical images that have associated reports ([0072] “For example, if the OCR engine is used to analyze images or reports generated by a scanner manufactured by Seimens, the font database should contain at least a confirmed set of those characters typically used by a Seimens scanner.”)
and wherein issues associated with the medical images have been quantified or verified ([0101] “As described above, objective information can include quantifiable information about the particular procedures, including the parameters and protocol information input into the medical device as well as the operational information generated during performance of the procedure.”)
d) assessing the at least one image quality parameter and generating alert information relating to the problem requiring maintenance of the medical imaging device ([0098] “The inforaiation could also be used to generate alerts when dose index values exceed predefined thresholds.”)

 
Kalafut does not explicitly disclose however Purdie teaches and generating at least one image quality parameter identifying the presence of at least one image artifact indicative of a problem requiring maintenance of the medical imaging device ([0118] “The ROI characterization may be determined based on shape and density value of a given ROI, for example. 
wherein the value for the image quality parameter is generated by comparing the text in the at least one report with the text fragments of the training data ([0094] “In the training phase, labelled ROIs and treatment plans may be used to train an algorithm for ROI and plan classification and quality estimation.” [0135] “The quality estimate may be calculated as a confidence value, a simple pass/fail determination, or any other suitable estimate of quality. The calculation may also include determination of how well certain ROI features match with expected ROI characteristics and may include generation of error and/or warnings if the quality estimate is below a certain threshold value.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Kalafut’s techniques for evaluating the quality of the results from the diagnostic procedures with Purdie’s techniques for generating an image quality 
Regarding claim 11, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 12, Kalafut discloses a computer program for controlling an apparatus which when executed by a processor is configured to carry out the method of claim 10 ([0061] “A workstation typically includes a computer device which is capable of receiving and transferring data through a network and which has installed thereon software which can be executed to perform a designed task.”)
Regarding claim 13, Kalafut discloses providing at least one report associated with at least one medical image acquired by a medical imaging device, wherein a report is associated with a corresponding medical image and includes text ([0020] “ In certain non-limiting embodiments, at least one of the information sources is a medical imaging device, wherein the medical imaging device performs a medical imaging procedure and generates an electronic report thereof, and wherein the subjective assessment of the result of the medical imaging procedure is entered into and stored as part of the electronic report. In some embodiments, the subjective assessment can be entered into the electronic report at a user interface associated with the medical imaging device.”)
analyzing the at least one report ([0085] “In one non-limiting example, the results of a particular medical imaging procedure can be reviewed and then "rated" or "scored" according to the reviewer's subjective belief about the quality of the result.”)
by applying a natural language processing algorithm comprising a learning algorithm to the at least one report and using the learning algorithm to generate a value for an image quality parameter on the basis of training data ([0079] “NLP techniques can also be used to target and extract other information. For instance, information which identifies objective parameter information about a procedure could be located and extracted using NLP techniques as described above.” [0056] “For purposes of this disclosure, objective information relates to information that is a quantifiable value concerning the procedure itself or the outcome thereof.”)
wherein the image quality parameter is associated with a corresponding report ([0079] “One exemplary use of NLP techniques is to determine whether an examination report for a particular procedure includes language that is indicative of the quality of the result of the procedure.”)
and wherein the training data is derived from medical images that have associated reports ([0072] “For example, if the OCR engine is used to analyze images or reports generated by a scanner manufactured by Seimens, the font database should contain at least a confirmed set of those characters typically used by a Seimens scanner.”)
and wherein the training data comprise text fragments of the associated reports in which the text fragments are labeled with degrees of positivity or negativity regarding whether the text fragments pertain to the image quality issues ([0072] “. For example, if the OCR engine is used to analyze images or reports generated by a scanner manufactured by Seimens, the font database should contain at least a confirmed set of those characters typically used by a Seimens scanner.”  [0079] “One exemplary use of NLP techniques is to determine whether an examination report for a particular procedure includes language that is indicative of the quality of the result of the procedure. For example, the presence of phrases such as "ineffective," "unsuccessful," or "inconclusive" within an examination report may be indicative of a procedure that produced sub-optimal results. On the other hand, "informative," "successful," or "ideal," may be indicative of a procedure that produced optimal results.”)
assessing the at least one image quality parameter and generating alert information relating to the maintenance problem with the medical imaging device ([0098] “The inforaiation could also be used to generate alerts when dose index values exceed predefined thresholds.”)

 
Kalafut does not explicitly disclose however Purdie teaches non-transitory computer readable medium having storing instructions executable by a data processor ([0344] “Moreover, the present disclosure is also directed to 
and generating at least one image quality parameter identifying the presence of at least one image artifact indicative of a maintenance problem with the medical imaging device ([0118] “The ROI characterization may be determined based on shape and density value of a given ROI, for example. The ROI may be characterized according to ROI features including one or more of: anatomical correspondence, tumours, dosage, regions to avoid, regions for dose evaluation, reference structures and structures to facilitate treatment planning, for example, and as discussed further below.” [0119] “At 1825, a quality estimate (or confidence level) for the proposed treatment plan may be calculated. The quality estimate may be calculated as a confidence value, a simple pass/fail determination, or any other suitable estimate of quality.”)
wherein the value for the image quality parameter is generated by comparing the text in the at least one report with the text fragments of the training data ([0094] “In the training phase, labelled ROIs and treatment plans may be used to train an algorithm for ROI and plan classification and quality estimation.” [0135] “The quality estimate may be calculated as a confidence value, a simple pass/fail determination, or any other suitable estimate of quality. The calculation may also include determination of how 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Kalafut’s techniques for evaluating the quality of the results from the diagnostic procedures with Purdie’s techniques for generating an image quality parameter through comparison with the training data. The motivation for the combination of prior art elements is to automate the quality assurance process through quantitative evaluation for easy comparison with set thresholds (See Purdie, Background).
Regarding claim 15, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalafut et al. (EP2780883A1) in view of Purdie et al. (US20160140300A1), and further in view of Reiner (US20070232868A1).
Regarding claim 9, Kalafut in view of Purdie does not explicitly disclose however Reiner teaches a storage device ([0057] “The server processor 121 may have access to a storage device 128 for storing preferably large numbers of programs 110 for providing various operations to the users.”)
the processor according to claim 1 ([0042] “According to one embodiment of the invention, the input or other selection device 104 may be implemented by a dedicated piece of hardware or its functions may be executed by code instructions that are executed on the client processor 106.”)
alarm output device ([0093] “According to one embodiment of the invention, the server 120 may include a notification module 236 that generates notifications and/or alerts based on the completion of reports, scheduling or the occurrence of predefined events.”)
wherein, the at least one report is provided from the storage device unit to the processor ([0056] “According to one embodiment of the invention, if the server 120 is provided in a centralized environment, the server 120 may include a processor 121 having a CPU 122 or parallel processor, which may be a server data processing device and an I/O interface 123.”  [0101] “The reports may be accesses at any time by users, including the clinician, the radiologist, the technologist, and/or the department/hospital administrator to review individual and collective performance results.”)
wherein, the processor is configured to generate alert information on the basis of the at least one report provided from the storage device ([0093] “According to one embodiment of the invention, the server 120 may include a notification module 236 that generates notifications and/or alerts based on the completion of reports, scheduling or the occurrence of predefined events. The notifications may be triggered by the release of items, such as status information, completion of an imaging report, change of an appointment, and/or other items.”)
wherein, the alarm output device is configured to output an alert based on the alert information ([0093] “According to one embodiment, the notification module 236 may generate and forward notifications and/or alerts to client computers 101 and/or mobile devices, using known communication techniques including electronic mail messages, voice messages, telephone messages, text messages, instant messages, facsimile, and/or other communication techniques.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Kalafut’s techniques for evaluating the quality of the results from the diagnostic procedures and Purdie’s techniques for generating an image quality parameter through comparison with the training data with Reiner’s techniques for utilizing an alarm output device. The motivation for the combination of prior .
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut et al. (EP2780883A1) in view of Purdie et al. (US20160140300A1), and further in view of Mercer (US20150201912A1).
Regarding claim 21, Kalafut in view of Purdie does not explicitly disclose however Mercer teaches performing predictive maintenance on the medical imaging device based on the alert information relating to the problem requiring maintenance of the medical imaging device ([0063] “Early warning of environmental changes at those sites, particularly changes that may affect the safe use of the device for an operator of the device or for a patient…... Furthermore, the maintenance system may incorporate learning mechanisms that continually refine the criteria by which potential malfunctions are identified, including predictive capability that allows for early warnings that can advantageously minimize the impact of repair downtime.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Kalafut’s techniques for evaluating the quality of the results from the diagnostic procedures and Purdie’s techniques for generating an image quality parameter through comparison with the training data with Mercer’s techniques for maintaining a medical device. The motivation for the combination of prior 
Regarding claim 23, Kalafut in view of Purdie does not explicitly disclose however Mercer teaches scheduling maintenance of the medical imaging device based on the alert information relating to the problem requiring maintenance of the medical imaging device ([0027] “The predictive techniques may in this way predict component malfunctions not based solely on how a single parameter changes but on how the combination of multiple parameters is affected by changes in the components that make up the device. In this way, considerably greater information is available from the data that allows those malfunctions to be identified before they actually occur, minimizing the downtime that results from malfunctions and allowing repairs to be scheduled to accommodate schedules when the medical imaging device 108 is planned to be used.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Kalafut’s techniques for evaluating the quality of the results from the diagnostic procedures and Purdie’s techniques for generating an image quality parameter through comparison with the training data with Mercer’s techniques for maintaining a medical device. The motivation for the combination of prior art elements is r to address the quality of the medical imaging device by initiating a repair of the medical imaging device (See Mercer, Abstract).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kalafut et al. (EP2780883A1) in view of Purdie et al. (US20160140300A1), and further in view of Douglas (JP2007504538A).
Regarding claim 22, Kalafut in view of Purdie does not explicitly disclose however Mercer teaches issuing a customer service ticket based on the alert information relating to the problem requiring maintenance of the medical imaging device ([pg. 10] “Heading information 1502 identifies general information related to the customer request including, for example, opening a new issue, ticket number, company name, customer status and identification number, submitter's name or identification number and telephone number To do.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Kalafut’s techniques for evaluating the quality of the results from the diagnostic procedures and Purdie’s techniques for generating an image quality parameter through comparison with the training data with Douglas’ techniques for maintaining a medical device. The motivation for the combination of prior art elements is to provide a notification to alert the user to track the medical device being maintained by the customer they belong to (See Douglas, Introduction).


Response to Arguments
Applicant’s arguments filed on 20 December 2021 have been considered but are not fully persuasive.
Regarding the 101 rejection, the applicant argues under Step 2A that the present claims are directed to an improvement in the functioning of a computer, or an improvement to other technology or technical field, in particular the technical field of medical imaging devices. The applicant recites the language of claim 1 and then asserts that the present specification sets forth sufficient details that one of ordinary skill in the art would recognize that the present specification shows these improvements, and the details in the specification set forth the systems and methods to implement these improvements. The applicant also states that the improvements are also reflected in the present claims in that the image quality parameter(s) and the alert information enables predictive maintenance of the medical device to be made and can also be used as background information for the device when routine scheduled maintenance is made, as well as aiding troubleshooting if a call is made to a service center for example. Applicant concludes by stating that the present claims are directed to a practical application of or an improvement to other technology or technical field.

Examiner respectfully disagrees with the applicant’s argument. Examiner acknowledges that the applicant seems to present a technological solution to a problem. However, the problem being solved by the applicant of reducing costs and increasing availability i.e. making a medical device cost-effective is not a FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer. Claim 1 does not meet the condition set forth by the courts and is therefore not integrated into a practical application. Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, the applicant argues on page 13 that Kalafut referencing the dose index being mapped to the claim limitation of predefined threshold is not the same threshold since the Kalafut’s threshold in regards to the dose index is a patient-specific parameter which is not a maintenance problem with the medical imaging device as presently amended.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that while Kalafut refers to the radiation level as patient-specific dose index and 

The applicant argues on page 13 to 14 that Purdie does not disclose that the value for the image quality parameter is generated by comparing text in the at least one report with the text fragments of the training data. Specifically, that [0094] and [0135] disclose that the quality estimate is based on the labels of the ROIs and treatment plans, not text fragments of the training data. Purdie never mentions that the value for the image quality parameter is generated by comparing text in the at least one report with the text fragments of the training data, as recited in claim 1. Applicant requests withdrawal of the 103 rejection.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that Purdie is a much narrower interpretation of the limitation while applicant’s limitation is broad in that it does not elaborate on how the comparing is done. The labelled ROIs and treatment plans are a much narrow interpretation where 

Prior Art Cited but Not Relied Upon
The following document was found relevant to the disclosure but not applied:
Geleijnse, G., & Korst, J. H. (2005). Automatic Ontology Population by Googling. In BNAIC (pp. 120-126).
This reference is relevant since it discloses using natural language processing for text fragments.
Geleijnse, G., & Korst, J. (2006). Learning effective surface text patterns for information extraction. In Proceedings of the Workshop on Adaptive Text Extraction and Mining (ATEM 2006).
This reference is relevant since it discloses calculating a score for values for natural language text and positive & negative parts of speech.


Conclusion




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.F./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626